AO 442 (Rev. ll/ll) ArrestWarrant

UNITED STATES DISTRICT CoURT

for the

District of Arizona

United States of America

 

 

V. )

) Case No. 18 g 0
Ahmad Suhad Ahmad § n 0 7 8 a “J
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Ahmad Suhad Ahmad ,

who is accused of an offense or violation based on the following document filed with the court1

Cl Indictment C] Superseding Indictment Cl Information El Superseding lnformation dComplaint
IJ Probation Violation Petition Cl Supervised Release Violation Petition l:l Violation Notice [l Order of the Court

This offense is briefly described as follows:

`|'lt|e 18 U.S.C. Section 842(p)(2)(B), Distribution of |nformation Re|ating to Explosives, Destructive Devices and Weapons
of l\/lass Destruotion.

Date: 10/26/2018 /s Eric Nlarkovich

Issuing ojjicer ’s signature

 

City and states Tucson, AZ Honorable Eric J. |\/larkovich
Printea' name and title

 

 

Return
This warrant was received on (dare) /0[ Z»€Z 13 , and the person was arrested on (dare) __Z O ll g f ii

at (ciiy and szaze) Tuc. 5 04 , r-.' 1 a" ¢\
' l

Date: o L€ ///§______

y Arresting cjj‘?cer’s signature
__j o,»\ g 04 L\J~fvlf , 576»\¢\\ AJ¢~`}

Prz'nted name c§zd title

 

 

 

...__j""..

o .;,,,;*.“; ,, ,

was ~

